17 Utah 2d 394 (1966)
412 P.2d 923
THE STATE OF UTAH, PLAINTIFF AND RESPONDENT,
v.
RAY WAYNE PIERCE, DEFENDANT AND APPELLANT.
No. 10279.
Supreme Court of Utah.
April 12, 1966.
Jimi Mitsunaga, Public Defender, Salt Lake City, for appellant.
Phil L. Hansen, Atty. Gen., Ronald N. Boyce, Chief Asst. Atty. Gen., Salt Lake City, for respondent.
HENRIOD, Chief Justice:
Appeal from a second degree murder conviction involving a glue-sniffing episode. Affirmed.
Deceased and defendant,  teenagers,  sat in defendant's apartment sniffing glue. Defendant left and returned saying the deceased, whom he later stabbed, was crying, saying ghosts came in through the wall after he left, which ghosts were arguing whether deceased should go with the white or the colored people,  all hearsay volunteered by the defendant. Defendant said deceased asked him to turn the lights off 'til the ghosts returned. Next defendant said he saw the deceased bleeding when he turned the lights on. He fled and told officers he had attempted to stab the ghosts. The officers found deceased's wallet containing $25 on defendant at this time.
Defendant urges that there was error in failure to 1) instruct about hallucinations, etc., 2) to instruct as to voluntary manslaughter, and others.
We are unimpressed and see no error in this case. We affirm the jury's verdict and the court's judgment based thereon.
McDONOUGH, WADE and CALLISTER, JJ., concur.
CROCKETT, J., concurs in the result.